DETAILED ACTION
Background
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on December 21, 2020.  This action is made final.
Claims 1, 3, 5, 10, 15, and 20 are amended.  Claims 1, 3-8, 10, 12-15, and 17-20 are pending for examination.  Claims 1, 10, and 15 are independent claims.

Claim Rejections - 35 USC § 103
The following is a quotation 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10, 12-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chief Architect® X6 software released February 2014 (hereinafter “Chief Architect”) as evidenced by Chief Architect® X6 Reference Manual. 
Regarding Claim 1, Chief Architect teaches a system for providing a map-like interface to display and integrate electronic drawings (see, e.g., Chief Architect Manual, p. 27, Program Overview, describing Chief Architect as allowing residential and light commercial design professionals to easily and efficiently produce 3D models and construction documents for projects; and pp. 29-31, The Chief Architect Environment, describing Chief Architect’s design technology as parametric and object-based and describing and illustrating a graphical user interface comprising various features including a drawing area for placing and manipulating objects. Note that views of 3D models and construction documents in relationship to objects placed in a drawing area can be viewed as map-like at least in the sense that the displayed information provides a representation of an area), the system comprising:
One or more processors (see, e.g., id., p. 47, About Chief Architect, indicating installation of Chief Architect on systems running Windows® or Mac OS X® operating systems, arrangements known in the art to involve systems comprising one or more processors in various embodiments);
At least one storage device storing instructions which, when executed by the one or more processors, cause the one or more processors to perform a method (see, e.g., id., pp. 51 and 52, Chief Architect Data, indicating Chief Architect installed as executable software on a local hard drive) comprising:
Receiving a first set of electronic design project drawing data (see, e.g., id., pp. 59-61, Opening and Importing Files, describing opening plan or layout files in Chief Architect) associated with a first location and a first resolution level and a second set of electronic design project drawing data associated with the first location and a second resolution level (see, e.g., id., pp. 33 and 34, View and Side Windows, describing Chief Architect’s main program window as comprising view windows [representing different sets of electronic drawing data] of different types including floor plan views, camera views and overviews, and cross section/elevation views and indicating that view windows can be tiled or tabbed and can be navigated in a number of different ways; pp. 31-33, Using the Mouse, and p. 859, Zoom Tools, indicating that the mouse wheel of a mouse can be used to zoom in and out in most view types and describing use of zoom to magnify any given area on a plan or 3D view; p. 143, Layers, describing layers as used to organize and manage the display of all objects in all views and indicating that nearly all views use multiple layers, like a stack of transparencies put together to show different types of objects, and describing multiple layers as organized into layer sets, which are designed to help a user perform different tasks efficiently or produce specific views for documents or presentation purposes; and p. 862, Tiling Views, describing and illustrating an embodiment in which a floor plan view and a camera view are tiled within a display.  Note that, under such arrangements as described, a zoom level can be viewed as representing a resolution level associated with a given view.  Note also that views of a plan can be viewed as associated with a ;
Generating, on a graphical user interface (GUI), one or more user controls that allow a user to interact with the GUI (see, e.g., id., pp. 29-33, The Chief Architect Environment and Using the Mouse, describing Chief Architect’s design technology as allowing a user to perform various interactions including placing and editing objects in various ways and describing use of buttons of a mouse to perform various operations); and
Using a first user control of the one or more user controls, updating a composite view set (see, e.g., id., p. 1133, Importing and Exporting, describing importing as the process of opening a file produced in a different program in Chief architect and indicating that Chief Architect allows a user to import a variety of information from other applications; p. 1139, Layer Mapping, describing layers imported into a current layer set; and p. 145 and 146, Layer Sets, describing a layer set as a complete list of the layers in a current plan or layout along with display settings for each layer as set for a particular type of view or purpose [a layer set representing a view set at least in the sense that a displayed layer set provides a representation of an area]) by:
Receiving user input selecting an electronic drawing file (e.g., id., p. 61, Importing Files, describing Chief Architect as having a number of options for importing information into the user’s drawings and describing Import Drawing Assistant, describing an Import Drawing Assistant allowing a user to import files of a certain type and describing the user clicking a browse button to select the file to import);
Determining that the electronic drawing file contains a plurality of views (see, e.g., id., p. 1138, Select Layers, describing and illustrating a Select Layers user interface window of the Import Drawing Assistant in which a table displays a list of the layers found in the imported file and information about each layer.  Note that a layer, such as a layer of objects, can be understood to represent or comprise a view, consistent with the discussion above, at least because it comprises distinct content that can be viewed; and see also, e.g., id., p. 1133, Importing and Exporting, describing importing a variety of information including 2D files and a variety of 3D file formats and indicating importing of 2D drawings and 3D symbols and materials; p. 431, Copying Between Plans, indicating importing floors and other models from one plan into a different plan; and p. 1137, Select File, describing importing of all CAD blocks in a file.  Note that any imported object that represents content that can be viewed can be understood to represent or comprise a view as noted above) , each view of the plurality of views corresponding to a simulated vantage of the physical structure (see, e.g., id., p. 143, Layers, describing layers as used to organize and manage the display of all objects in all views and describing use of layer sets to help a user perform different tasks View and Side Windows, describing view windows of different types including floor plan views, camera views and overviews, and cross section/elevation views [representing various forms of a simulated vantage of a structure] and indicating that view windows can be tiled or tabbed and can be navigated in a number of different ways);
Categorizing the plurality of views based on a plurality of respective view types (see, e.g., id., p. 1138, Select Layers, describing and illustrating the Select Layers window comprising information about each layer found in the imported file including Visible, Frozen, and Convert To designations.  Note that any designation applied to specific layers can be viewed as representing categorization of the layers based on types);
Generating a view set comprising the categorized plurality of views (see, e.g., id., p. 1139, Layer Mapping, describing and illustrating a Layer Mapping user interface window of the Import Drawing Assistant in which the user can control how layers in the imported drawing are mapped into a current plan or layout and describing functionality to map layers in the imported drawing to Chief Architect layers by name such that all attributes for each layer are imported into the current layer set [representing a view set]; and see also, e.g., id., p. 143, Layers, describing use of layer sets to help a user perform different tasks efficiently or produce specific views for documents or presentation purposes; and pp. Displaying Objects, describing display of objects in different views as controlled by layer sets);
Determining that the view set includes at least one view that is an updated version of at least one existing view in a composite view set (see, e.g., id., p. 1140, Advanced Layer Mapping, describing and illustrating an Advanced Layer Mapping user interface window of the Import Drawing Assistant in which a list of the layers found in the imported file and the layers in Chief Architect that they are mapped to are displayed, describing display of a New designation if a layer does not already exist in the current plan or layout, and describing a selected row with a layer mapped to an existing layer displaying the existing layer in a drop-down and a selected row with a layer not mapped to an existing layer displaying a blank drop-down (representing determining that an imported layer is an updated version of an existing layer); and see also, e.g., id., p. 1141, Duplicate CAD Blocks, describing a user interface window of the Import Drawing Assistant allowing the user to determine how to handle an occurrence in which one or more CAD blocks in the imported file have the same name as a CAD block in the current plan or layout);
Generating a new composite view set (see, e.g., id., p. 1139, Layer Mapping, describing embodiments in which layers in the imported drawing are mapped to and imported into the current layer set) by replacing the at least one existing view with the at least one view (see, e.g., id., p. 1141, Duplicate CAD Blocks, describing embodiments in see also, e.g., id., pp. 81 and 82, Import Annotation Sets Dialog, and pp. 155 and 156, Importing Layer Sets, describing embodiments in which existing layer sets are replaced by imported layer sets);
Determining whether views in the new composite view set contain position coordinates (see, e.g., id., pp. 1143 and 1144, Import Complete, describing a DXF or DWG file imported into Chief Architect such that all of its components are selected as a group and its coordinates are displayed in the Status Bar [indicating imported file layers or content containing position coordinates]; and pp. 1143, Drawing Unit, describing and illustrating a Drawing Unit user interface window of the Import Drawing Assistant in which the user can control whether imported drawings are placed at the origin [with coordinates of 0,0] or are imported to the same location as the drawings were drawn in the original application [indicating imported file layers or content containing position coordinates]; p. 1115, PDF Files, and p. 1136, Import Drawing Assistant, describing importing .pdf files and DXF or DWG files imported by dragging a file from an operating system window into the Chief Architect window [indicating Importing Pictures, and pp. 1149 and 1150, Importing 3D Symbols, indicating importing of various additional file types into Chief Architect in different ways);
Upon determining that the views in the new composite view set contain the position coordinates, assembling the views in the new composite view set into a display using the position coordinates (see, e.g., id., p. 1139, Layer Mapping, describing and illustrating functionality to map layers in the imported DXF or DWG drawing to Chief Architect layers by name and indicating that all attributes for each layer are imported into the current layer set; p. 145 and 146, Layer Sets, indicating use of layer sets to propagate changes among views using the same layer set; and pp. 1143 and 1144, Import Complete, describing a file imported into Chief Architect such that its components are visible on screen at imported coordinates); and
Upon determining that the views in the new composite view set do not contain the position coordinates, assembling the views in the new composite view set into a display using alternative data (see, e.g., id., pp. 1115 and 1116, PDF Files, describing importing multiple pages of a PDF file [known in the art to lack coordinate information such as in contrast to DXF or DWG files at least in the sense of format]; pp. Importing Pictures, describing importing of BMP, JPG, and PNG files [known in the art to lack coordinate information such as in contrast to DXF or DWG files at least in the sense of format] such that an imported picture is placed in the center of the current view; pp. 1134-1136, Importing 2D Drawings, and p. 1137, Select File, describing an option in the Import Drawing Assistant to determine how hatch patterns are imported; and pp. 1134 and 1135, Supported Entities, describing supported entities for import as also including lines, circles, ellipses, splines, and polylines.  Note that any information in an imported layer having design or shape information can be viewed as having associated patterns).
However, although any type of processing of pattern information can be viewed as a form of pattern recognition of the pattern information, Chief Architect does not appear to explicitly describe assembling the views in the new composite view set into a display using pattern recognition.
Quan teaches a computer-implemented method of assembling a plurality of views in a display (see, e.g., Quan, Abstract, describing methods and systems to facilitate architectural modeling in which repetitive patterns and symmetry are automatically detected to generate modeled structural images), comprising: assembling views in a composite view set into a display using pattern recognition (see, e.g., id., paras. 45 and 46 and Fig. 7, describing and illustrating a flow chart of a repetitive pattern detection process in which repetitive patterns are analyzed in order to extract a shape of the repetitive patterns; paras. 64 and 82 and Fig. 14, describing and 
Chief Architect and Quan are analogous art at least because they are from the same field of endeavor as the claimed invention, referencing methods of assembling a plurality of views in a display and with teachings directed toward architectural models.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Chief Architect and Quan and implement a method of assembling a plurality of views in a display in which a new composite view set is assembled into a display using pattern recognition in order to more easily and accurately model and visualize architectural structures (see, e.g., Quan, paras. 2-9; and in view of the value of pattern recognition and automation well known in the art).  
Regarding Claim 3, Chief Architect as modified by Quan teaches the system of Claim 1, wherein the instructions further cause the one or more processors to perform: receiving a third set of electronic design project drawing data; and generating a second user control, of the one or more user controls, that allows a user to selectively display the first set of electronic design project drawing data with some, all, or none of the second set of electronic design project drawing data and the third set of electronic design project drawing data (see, e.g., Chief Architect Manual, p. 861, Working in Multiple Views, indicating that there is not a limit to the number of plan view windows that can be open [each view window representing additional sets of design project drawing data] and indicating that view windows are Tiling Views, describing and illustrating tiling views within a display [representing an arrangement, given three view windows, in which some or all of a second and third set of electronic design project drawing data is displayed along with a first set].  Note that any teaching regarding selective display of any one of “some,” “all,” or “none” of additional electronic drawing data anticipates the alternative language of the claim).
Regarding Claim 4, Chief Architect as modified by Quan teaches the system of Claim 3, wherein the third set of electronic design project drawing data is associated with the first location and a third resolution level (see, e.g., Chief Architect Manual, p. 861, Working in Multiple Views, indicating that there is not a limit to the number of plan view windows that can be open; and pp. 33 and 34, View and Side Windows, describing view windows of different types and indicating that view windows can be tiled or tabbed and can be navigated in a number of different ways.  Note that such view windows can be associated with arbitrary sets of layers and an arbitrary zoom level while being associated with the same location of the plan area as discussed in the prior art rejection of Claim 1 above).
Regarding Claim 5, Chief Architect as modified by Quan teaches the system of Claim 1 wherein the instructions further cause the one or more processors to perform: receiving N sets of electronic design project drawing data; and generating a second user control, of the one or more user controls, that allows a user to selectively display the first set of electronic design project drawing data with some, all, or none of the second set of electronic design project drawing data and one or more of the N sets of electronic design project drawing data (see the discussion of Claim 3 above which represents N with a value of 1.  Note that the teachings anticipate the alternative language of the claim; and see, Chief Architect Manual, p. 861, Working in Multiple Views, indicating that there is not a limit to the number of plan view windows that can be open [each view window representing additional sets of design project drawing data]).
Regarding Claim 6, Chief Architect as modified by Quan teaches the system of Claim 5, wherein the N sets of electronic design project drawing data are associated with the first location and respective resolution levels (see the discussion of Claim 4 above which represents N with a value of 1.  Note that the teachings anticipate the alternative language of the claim).
Regarding Claim 7, Chief Architect as modified by Quan teaches the system of Claim 1, wherein the first resolution level is in a first unit of length and the second resolution level is in a second unit of length, where the first unit of length is different from the second unit of length (see, e.g., Chief Architect Manual, p. 961, Dimensions, describing Chief Architect as providing a variety of manual and automatic dimensioning tools for measuring many objects in various 2D and 3D views; pp. 977-980, The Manually Drawn Dimension Tools, describing interface functionality to manually draw dimensions and indicating that the zoom factor of the current view affects dimensioning of objects; and p. 862, Tiling Views, describing and illustrating an embodiment in which a floor plan view and a camera view are tiled within a display with different levels of zoom such that objects in the underlying layout are represented by 
Regarding Claim 8, Chief Architect as modified by Quan teaches the system of Claim 1, wherein the first resolution level is in a unit of length and the second resolution level is a function of a corresponding data class (see, e.g., Chief Architect Manual, p. 961, Dimensions, describing Chief Architect as providing a variety of manual and automatic dimensioning tools for measuring many objects in various 2D and 3D views; pp. 977-980, The Manually Drawn Dimension Tools, describing interface functionality to manually draw dimensions and indicating that the zoom factor of the current view affects dimensioning of objects; and p. 859, Zoom Tools, describing use a mouse wheel to zoom in and out in plan and 3D view windows and indicating that scrolling the mouse wheel one click up or down zooms in or out by about 10% [representing a resolution level a percentage of a previous unit of length] and describing and illustrating user interface elements for fitting all visible items on screen or fitting all walls and railings on the current floor on screen [representing a resolution level based on a data class in some form]; and see, e.g., Smith, paras. 29-34 and Fig. 1, describing and illustrating an embodiment of stationary semantic zooming in which regions each have a particular level of detail associated with it in relationship to zoom level).
Regarding Claim 10, Chief Architect as modified by Quan teaches a computer-implemented method corresponding to the system of Claim 1.  The same rationale of rejection provided above is applicable.
Regarding Claim 11, Chief Architect as modified by Quan teaches a method corresponding to the system of Claim 2.  The same rationale of rejection provided above is applicable.
Regarding Claim 12, Chief Architect as modified by Quan teaches a method corresponding to the system of Claim 7.  The same rationale of rejection provided above is applicable.
Regarding Claim 13, Chief Architect as modified by Quan teaches a method corresponding to the system of Claim 8.  The same rationale of rejection provided above is applicable.
Regarding Claim 14, Chief Architect as modified by Quan teaches the method of Claim 10, further comprising: upon determining that the view set includes at least one view that is an updated version of at least one existing view in a composite view set, archiving the at least one existing view in a storage (see, e.g., Chief Architect Manual, pp. 53 and 54, Saving, Exporting, and Backing Up Files, indicating that camera views are saved with a layout file; and p. 41, Preferences, and p. 69, Exiting Chief Architect, indicating the implementation of autosave functionality in Chief Architect).
Regarding Claim 15, Chief Architect as modified by Quan teaches a non-transitory computer readable medium corresponding to the system of Claim 1.  The same rationale of rejection provided above is applicable.
Regarding Claim 17, Chief Architect as modified by Quan teaches a non-transitory computer readable medium corresponding to the system of Claim 7.  The same rationale of rejection provided above is applicable.
Regarding Claim 18, Chief Architect as modified by Quan teaches a non-transitory computer readable medium corresponding to the system of Claim 8.  The same rationale of rejection provided above is applicable.
Regarding Claim 19, Chief Architect as modified by Quan teaches a non-transitory computer readable medium corresponding to the method of Claim 14.  The same rationale of rejection provided above is applicable.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chief Architect in view of Quan and in further view of Smith, Randall B., U.S. Patent Application 2003/0063094 A1 (published Apr. 3, 2003) (hereinafter “Smith”).
Chief Architect as modified by Quan teaches the non-transitory computer readable medium of Claim 15 as discussed above but appears to be silent regarding the non-transitory computer readable medium wherein the instructions further cause the one or more processors to perform the step of: indicating a location of a user providing the user input on the GUI.
Smith teaches a non-transitory computer readable medium (see, e.g., Smith, Abstract, describing a system and method for stationary semantic zooming allowing selected non-spatial rendering attributes, such as level of detail, to be varied according to other specified non-spatial rendering attributes, and paras. 36-39, 43, 45, and 47-49, describing embodiments including implementation involving arrangements of computers and other devices in networks, arrangements of objects related to real estate in a three-dimensional world, and arrangements of hard drives in a storage network) wherein further cause one or more processors to perform the step of: indicating a location of a user providing user input on a GUI (see, e.g., Smith, paras. 43-48 and Fig. 6, describing and illustrating an embodiment in which a virtual world interface allows a user to navigate a virtual world by moving a virtual position in a particular direction [which can be viewed as indicating a user location on electronic drawings]).  
Smith is analogous art at least because it is from the same field of endeavor as the claimed invention, referencing user controlled display of a map-like interface and with teachings directed toward zooming and other selective information display.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Chief Architect, Quan, and Smith and implement a non-transitory computer readable medium in which a location of a user providing user input is indicated on a GUI in order to more efficiently display relevant information of a design project to a user and to allow a user to maintain a location perspective in a map-like interface by including referential location information (see, e.g., Smith, paras. 4-8; and in view of the value of map reference guides well known in the art).  

Response to Arguments
Applicant’s arguments filed December 21, 2020, have been fully considered but are moot in view of the new grounds of rejection.  Note that limitations regarding “upon determining that the views in the new composite view set do not contain the position coordinates, assembling the views in the new composite view set into a display using pattern recognition” are rendered obvious over newly added reference Quan in combination with teachings of Chief Architect noted above that involve automatic alternative processing of files that do or do not contain position coordinates.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Yamamoto et al., U.S. Patent 4,933,865 (issued Jun. 12, 1990), teaching an apparatus for recognition of drawn shapes for automatic input in a CAD system; and Motyka et al., U.S. Patent Application 2005/0273708 A1 (published Dec. 8, 2005), teaching a method and system for content-based, automatic file format identification comprising pattern recognition.
Note that pinpoint citations to prior art references provided in this action are exemplary and should not be taken as limiting; each of the references as a whole is considered to provide disclosure relevant to the claimed invention and may be relied upon for all that it would have reasonably suggested to one of ordinary skill in the art.  See MPEP § 2123.
Applicant’s Amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Conrad Pack whose telephone number is (571) 270-7967 and fax number is (571) 270-8967.  The examiner can normally be reached on Monday through Friday, 9:30 to 6:00 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Conrad Pack/
Examiner, Art Unit 2174
4/10/2021



/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174